Name: 2011/900/EU: Council Decision of 19Ã December 2011 amending the CouncilÃ¢ s Rules of Procedure
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety
 Date Published: 2011-12-30

 30.12.2011 EN Official Journal of the European Union L 346/17 COUNCIL DECISION of 19 December 2011 amending the Councils Rules of Procedure (2011/900/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to Article 2(2) of Annex III to the Councils Rules of Procedure (1), Whereas: (1) Article 3(3), first and fourth subparagraphs, of the Protocol (No 36) on transitional provisions annexed to the Treaties provides that, until 31 October 2014, when an act is to be adopted by the Council by a qualified majority, and if a member of the Council so requests, it must be verified that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union calculated according to the population figures set out in Article 1 of Annex III to the Councils Rules of Procedure (hereinafter Rules of Procedure). (2) Article 2(2) of Annex III to the Rules of Procedure provides that, with effect from 1 January each year, the Council, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year, must amend the figures set out in Article 1 of that Annex. (3) The Rules of Procedure should therefore be amended accordingly for 2012, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Annex III to the Rules of Procedure shall be replaced by the following: Article 1 For the purposes of implementing Article 16(5) of the TEU and Article 3(3) and (4) of the Protocol (No 36) on transitional provisions annexed to the Treaties, the total population of each Member State for the period from 1 January 2012 to 31 December 2012 shall be as follows: Member State Population (Ã  1 000) Germany 81 751,6 France 65 075,4 United Kingdom 62 435,7 Italy 60 626,4 Spain 46 152,9 Poland 38 200,0 Romania 21 413,8 Netherlands 16 655,8 Greece 11 325,9 Belgium 10 918,4 Portugal 10 637,0 Czech Republic 10 532,8 Hungary 9 985,7 Sweden 9 415,6 Austria 8 404,3 Bulgaria 7 504,9 Denmark 5 560,6 Slovakia 5 435,3 Finland 5 375,3 Ireland 4 480,9 Lithuania 3 244,6 Latvia 2 229,6 Slovenia 2 050,2 Estonia 1 340,2 Cyprus 804,4 Luxembourg 511,8 Malta 417,6 Total 502 486,7 Threshold (62 %) 311 541,8 Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. Done at Brussels, 19 December 2011. For the Council The President M. KOROLEC (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).